DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, none of the prior art fairly teaches or suggest an underwater non-dispersible quick-setting and rapid-hardening cement-based composite material, consisting of the following raw materials in percentage: 32%-34% of silicate cement, 8.8%-9% of calcium aluminate, 5%-7% of magnesium oxide, 0.5%-2% of sulfur trioxide, 0.2%-0.3% of polycarboxylate high performance water-reducing agent, 0.3%-0.7% of flocculant, 0.05%-0.2% of setting accelerator, 0.05%-0.2% of air-entraining agent, 0.05%-0.3% of rust inhibitor, 26%-31% of fine aggregate, 13%—18% of coarse aggregate, and 8.4%-8.5% of water. The prior art teaches similar cementitious compositions comprising silicate cement, calcium aluminate, magnesium oxide and sulfur trioxide (see Utagaki et al. USP 7,758,694). The prior art also teaches the use of additives such as polycarboxylate high per4formance water reducers, flocculants, setting accelerators, air-entraining agents, rust inhibitors, as well as fine and coarse aggregate. However, there is no suggestion or motivation available to modify the prior art by using the specifically claimed amounts of the specifically claimed components. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734